    Case 3:18-cv-02101-SMY Document 38 Filed 07/29/20 Page 1 of 4 Page ID #247




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    MARC NORFLEET,                                     )
                                                       )
                      Plaintiff,                       )
                                                       )
    vs.                                                )        Case No. 18-cv-02101-SMY
                                                       )
    JOHN BALDWIN,                                      )
    JACQUELINE LASHBROOK,                              )
    KAREN JAIMET,                                      )
    LARUE LOVE,                                        )
    DONALD MALCOM,                                     )
    JASON OLKOSKI,                                     )
    CHAD WALL,                                         )
    MICHAEL PITTMAN,                                   )
    KEITH HUBLER, and                                  )
    PATRICK KEANE,                                     )
                                                       )
                      Defendants.                      )

                                MEMORANDUM AND ORDER

YANDLE, District Judge:

          Plaintiff Marc Norfleet, an inmate in the custody of the Illinois Department of Corrections,

filed this civil rights action pursuant to 42 U.S.C. § 1983 claiming that Defendants violated his

Eighth Amendment rights and his rights under the Americans with Disabilities Act and

Rehabilitation Act while he was incarcerated at Menard Correctional Center (“Menard”). Now

pending before the Court is Defendants’ Motion for Summary Judgment on the issue of exhaustion

of administrative remedies. (Doc. 33). 1 For the following reasons, Defendants’ motion is




1
  Plaintiff is restricted from filing any papers in courts in the Circuit until he has fully paid all outstanding
fees and sanctions imposed against him in civil actions. See Norfleet v. Baldwin, No. 19-1337, Doc. 9 (7th
Cir. April 9, 2019. Because this filing ban remains in effect, Defendants’ motion is unopposed. Pursuant
to Local Rule 7.1(c), Plaintiff’s lack of a response could be construed as an admission of the merits of the
motion, even though he is subject to a filing restriction. However, the Court will exercise its discretion to
review the motions on the merits.
    Case 3:18-cv-02101-SMY Document 38 Filed 07/29/20 Page 2 of 4 Page ID #248




GRANTED. 2

                                                Discussion

         On November 21, 2018, this case was severed from 18-cv-1758 (See Doc. 1).

Subsequently, the following claim survived the Court’s review of Plaintiff’s Amended Complaint

pursuant to 28 U.S.C. § 1915A:

         Count 4:    Baldwin, Lashbrook, Jaimet, Keane, Malcom, Hubler, Love, Olkoski,
                     Wall, and Pittman refused to comply with Plaintiff’s indefinite waist
                     chain permit, causing cuts and swelling to Plaintiff’s wrist and fingers
                     in November 2016 and February 2017 in violation of the Eighth
                     Amendment, Americans with Disabilities Act (“ADA”), and
                     Rehabilitation Act (“RA”).

(Docs. 13, 14).

         Lawsuits filed by inmates are governed by the provisions of the Prison Litigation Reform

Act (“PLRA”). 42 U.S.C. § 1997e(a). Pursuant to the Act, “no action shall be brought with respect

to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner

confined in any jail, prison, or other correctional facility until such administrative remedies as are

available are exhausted.” Id. “To exhaust remedies, a prisoner must file complaints and appeals

in the place, and at the time, the prison administrative rules require.” Pozo v. McCaughtry, 286

F.3d 1022, 1025 (7th Cir. 2005). The Seventh Circuit requires strict adherence to the PLRA’s

exhaustion requirement. See, e.g., Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006)(noting that

“[t]his circuit has taken a strict compliance approach to exhaustion”); Ford v. Johnson, 362 F.3d

395, 398 (7th Cir. 2004). Here, in order to exhaust his claims properly, Plaintiff was required to

follow the grievance process outlined in the Illinois Administrative Code and IDOC’s Grievance

Procedures for Offenders. See 20 ILL. ADMIN. CODE § 504.800, et seq.


2
 The Court has reviewed Defendants’ written submissions and the record and finds that whether Plaintiff
exhausted his administrative remedies is a purely legal question in this case. As such, a hearing to determine
material facts is not necessary.
                                                      2
Case 3:18-cv-02101-SMY Document 38 Filed 07/29/20 Page 3 of 4 Page ID #249




       Records from the Administrative Review Board (“ARB”) indicate that Plaintiff filed two

grievances relevant to his claims in this case. He filed an emergency grievance on November 4,

2016, complaining that staff was not honoring his medical permit, in retaliation for him exercising

his First Amendment rights to file lawsuits and grievances. (Doc. 34-1, p. 11). Specifically,

Plaintiff claimed that Defendants Wall and Pittman failed to honor his permit on November 1,

2016. The Chief Administrative Officer (“CAO”) marked the grievance as a non-emergency on

November 15, 2016 and a counselor responded to it on December 5, 2016. (Id.). The grievance

was received by the grievance office on January 3, 2017, but no grievance officer responded to it

on the merits because it was received outside of the 60-day timeframe required by Department

Rule 504. (Id., p. 12). The ARB received Plaintiff’s appeal on February 1, 2017 and rejected it

on February 16, 2017 for being submitted outside the required timeframe. (Id., p. 10).

       The ARB’s records also show that Plaintiff attempted to exhaust a grievance dated

December 12, 2016. In that grievance, Plaintiff complained that Defendants Malcom, Hubler, and

Olkoski refused to honor his waist chain permits in November 2016. (Doc. 34-1, p. 15). There is

no apparent response to the grievance from a counselor, a grievance officer, or the CAO. It was

received by the ARB on December 20, 2016 and returned to Plaintiff on December 30, 2016. (Id.,

p. 14). Plaintiff was directed to provide copies of the responses from his counselor, a grievance

officer, and the CAO, but there is no record that he resubmitted the grievance.

       As described, neither of the above-referenced grievances were exhausted fully because

Plaintiff failed to comply with applicable IDOC grievance procedures. And, no grievance in the

record addresses incidents alleged to have taken place in February 2017.             Accordingly,

Defendants’ Motion for Summary Judgment on the issue of exhaustion of administrative remedies

(Doc. 33) is GRANTED and this action is DISMISSED without prejudice. The Clerk of Court



                                                3
Case 3:18-cv-02101-SMY Document 38 Filed 07/29/20 Page 4 of 4 Page ID #250




is DIRECTED to enter judgment accordingly and to close this case.

       IT IS SO ORDERED.

       DATED: July 29, 2020

                                                 s/ Staci M. Yandle_____
                                                 STACI M. YANDLE
                                                 United States District Judge




                                             4
